                IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         WESTERN DIVISION

BARBARA W. BRUCE                                         PLAINTIFF

vs.                        CIVIL ACTION NO. 5:18-cv-85(DCB)(JCG)

MISSISSIPPI DIVISION OF MEDICAID;
And JOHN DOES (1-10)                                    DEFENDANTS

                               Order
      Because of the exigencies resulting from the recent health

situation, settings have been postponed, some indefinitely. A

hearing on the Motion for Summary Judgment in this case was

scheduled for the twenty fourth (24) day of March 2020. The

parties have requested that the hearing be rescheduled for a

later date. In order to clear our docket and to accommodate the

parties, the Motion for Summary Judgment is DENIED with the

understanding that the Motion may be refiled at which time the

previously scheduled hearing, which has been cancelled, will be

rescheduled at a time convenient for the Court and the parties.

Additional briefing is not necessary.

      Accordingly,

      The Motion for Summary Judgment is DENIED.

      IT IS SO ORDERED this the 18th day of March, 2020.

                                        _/s/ David Bramlette________
                                        UNITED STATES DISTRICT JUDGE

                                 1
